Citation Nr: 9926593	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-00 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for benign essential 
blepharospasm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and a friend


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from June 1963 to June 1967 
and from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the veteran's claim on 
appeal.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 


FINDING OF FACT

Benign essential blepharospasm has not been shown by 
competent medical evidence to be causally or etiologically 
related to service.


CONCLUSION OF LAW

The claim of entitlement to service connection for benign 
essential blepharospasm is not well grounded.  38 U.S.C.A. 
§ 5107(a)(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that benign essential blepharospasm was 
incurred during his second tour of duty in 1991, when he was 
stationed in Saudi Arabia during the Persian Gulf War.  He 
maintains that he was exposed to various toxic agents in 
service and that while in service he began to experience 
ocular problems that were the precursors of benign essential 
blepharospasm, first definitively diagnosed in August 1993.  
He further essentially maintains that benign essential 
blepharospasm became manifest to a compensable degree within 
one year after separation from his Persian Gulf War period of 
service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

Service medical records noted no complaints of or treatment 
for any eye disorder.  The veteran's separation examination 
report from his second period of duty indicated that his eyes 
were normal, and his distant vision was noted to be 20/20 
bilaterally.  The veteran reported a history of eye trouble 
which was indicated to consist of wearing glasses.  

During a July 1991 VA examination conducted in connection 
with the veteran's claims for service connection for hearing 
loss, tinnitus, otitis, and a right heel injury, the examiner 
indicated that there were no significant abnormalities of the 
veteran's eyes.  Private treatment records from Ronald A. 
Cooper M.D., from June to August 1992, indicate that the 
veteran sought treatment for symptoms that Dr. Cooper stated 
were "somewhat suggestive of primary blepharospasm."  
Additional treatment records from September to December 1992, 
from John W. Bertoni, M.D., noted that the veteran "tends to 
have blepharospasm when reading, watching TV, or driving."  
Subsequent medical records noted ongoing treatment for 
blepharospasm and associated disorders.  

The veteran, in correspondence and in his personal hearing 
testimony, maintains that he first began experiencing 
symptoms in service, in February or March 1991.  After 
separation, he initially sought to treat these symptoms by 
getting new prescription eyeglasses.  As the symptoms could 
not be alleviated, he sought additional medical advice and 
was referred from one physician to another until the disorder 
was finally diagnosed, according to the veteran, in 1993.  

Following a review of all the evidence, the Board finds that 
the veteran has not met all three elements of a well grounded 
claim and his claim must therefore be denied.  Initially, the 
Board notes that there is no evidence of incurrence or 
aggravation of blepharospasm in service.  The earliest 
medical evidence of symptoms related to the disorder is in 
June 1992.  As regards the veteran's assertion that he 
experienced symptoms within one year of separation, the Board 
notes that blepharospasm is not listed as one of the diseases 
subject to the presumptive provisions of 38 C.F.R. §§ 3.307 
and 3.309 (1998).  

The Board notes further that the record contains no competent 
evidence that benign essential blepharospasm is related to 
service, that is to say, there is no medical opinion 
unequivocally linking the disorder with service.  
Correspondence dated in March 1998 from Zbigniew Wszolek, 
M.D., states "I cannot say with certainty that your disease 
is directly related to your exposure to the fumes and the 
gases during the Persian Gulf War.  However, there are known 
cases of secondary dystonia due to exposure to certain 
toxins."  As Dr. Wszolek is unable to say that the veteran's 
disorder is related to exposure to toxins in service, the 
Board finds that this statement is not sufficient to well-
ground the veteran's claim.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

The only evidence presented by the veteran that tends to show 
a connection between blepharospasm and service are his own 
statements and those of his wife and his friend.  However, 
while they are competent to testify about what they observed 
or experienced, as laypersons, they are not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Given the foregoing, a plausible claim 
for service connection for benign essential blepharospasm has 
not been presented.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Consequently, such claim is not well grounded and 
must, therefore, be denied.  38 U.S.C.A. § 5107(a).

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, 131 F. 3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The Board views its discussion as sufficient 
to inform the veteran of the elements necessary to complete 
his application for a claim for service connection for the 
claimed disability.  Id



ORDER

Service connection for benign essential blepharospasm is 
denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

